 444DECISIONSOF NATIONALLABOR RELATIONS BOARDInternational In-Flight Catering Co., Ltd.andInterna-tionalAssociation of Machinists and AerospaceWorkers, Lodge 1245,AFL-CIO,Petitioner. Case37-RC-1874March 6, 1974DECISION AND ORDERBy MEMBERS JENKINS, KENNEDY, ANDPENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing was held before Hearing Officer Dennis R.MacCarthy. Following the hearing, the RegionalDirector for Region 20 transferred this case to theBoard for decision. Thereafter, Petitioner and Em-ployer filed briefs.Pursuant to the provisions of Section 3(h) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:The Employer (IICC) is a Hawaii corporationproviding airline catering services, currently at onlyHonolulu International Airport. Japan Air Lines(JAL) owns 51 percent of the stock of IICC; KokusaiKogyo Company, Ltd., owns 39 percent of the stock;and V. Boyd, vice president of IICC, owns 10 percentof the stock.IICC was created in 1971 at the direction of theboard of directors of JAL following a feasibilitystudy ordered by JAL. Prior to the creation of IICC,JAL used private contractors for its catering needs inHawaii.The IICC stock structure resulted fromHawaii Department of Transportation advice (inresponse to JAL questions) that, in order for JAL tobe able to assign its existing lease of airport propertyfrom JAL to IICC, JAL must maintain at least 51percentmajority control of the subsidiary. JALdesignated Yukichi Abe, a retiring executive of theAirline, to become president of 11CC. According torecord testimony, JAL currently controls the votes of8 of the 12 members of the IICC board of directors.JAL considers IICC one of its related companiesand, consequently,Mr. Abe must attend bimonthlymeetings in Tokyo of the JAL Department ofRelated Companies at which all JAL's subsidiariesare represented. The executives of IICC conduct thebusiness of the flight kitchen pursuant to a memoran-'The subleaseto 11CCprovides thatif IICC shouldcease being majorityowned by JAL,the lease revert-,hack to JALdum from the JAL Department of Related Compa-nies which requires the prior consent of JAL for thefollowing IICC activities: Agendas for IICC stock-holdermeetings; any change in IICC's board ofdirectors or corporation officers, or salary changesfor these individuals; corporate planning; establish-ment of related companies and/or investments;establishment and deviation of major rules andregulations; and other similar important items.IICC must file with JAL, each month, the minutesof all board of director meetings, a monthly financialreport, a report of major changes in organization orpersonnel affairs, and a statement of leaseholdimprovements.JAL maintains the master lease on the propertyused by IICC i and holds a mortgage on all IICCtrucks, equipment, and leasehold improvements. TheAirline has complete control over the menus andtheir preparation and is free to inspect the facilities atall times, but the Petitioner Union asserts that this isequally true as to the facilities of subcontractorcatering companies.JAL is the recipient of 78 percent of IICC'scatering services; 20 percent of IICC's business iswith Korean Air Lines; and the remaining 2 percentisprovided for Pan American. Each of the threeairlines has a written contractual arrangement withIICC for the provision of such services. Althoughinformal business negotiations have occurred withAirNew Zealand, no subsequent contracts haveresulted.The officers of IICC allege that theirprimary concern is to provide JAL with all necessarycatering services, and contracts with other airlinesare dependent on the availability of IICC facilitiesunnecessary to meet JAL obligations.The parties stipulated that the Employer during thepast calendar year received gross revenues in excessof$500,000 and purchased food and beveragesupplies from local firms who, in turn, purchasedsuch supplies from outside the State of Hawaiivalued in excess of $50,000. However, the Employerurges dismissal of the petition on the ground that,because of its affinity with JAL, a foreign air carrier,itsoperations and employees are covered by theprovisions of the Railway Labor Act, and this Boardis therefore without jurisdiction.Because of the nature of the jurisdictional questionpresented here, we have in this case, as has been ourpractice in the past,2 requested the National Media-tionBoard as the agency primarily vested withjurisdiction, under the Railway Labor Act, over aircarriers and having primary authority to determineitsown jurisdiction to study the record in this caseand determine the applicability of the Railway Labor2 See, a g..Trans-East Air, Inc,189 NLRB 185209 NLRB No. 102 INTERNATIONAL IN-FLIGHT CATERING CO.Act to the Employer. We are administrativelyadvised by the National Mediation Board that:The National Mediation Board . . . has con-cluded that International In-Flight Catering Co.Ltd. is a company which is directly owned orcontrolled by or under common control with anair common carrier, Japan Air Lines Co., Ltd.International In-Flight Catering Co. Ltd. pro-vides services exclusively in connectionwithtransportation of property by air common carriersand the major portion of these catering services(78 percent) are provided to Japan Air Lines.Additionally, Japan Air Lines directs the mannerof rendition of the services provided to the air445carrier by its subsidiary,International In-FlightCatering Co., Ltd.Under these circumstances,the National Medi-ation Board has concluded that International In-FlightCateringCo. Ltd.meets thestatutorydefinition of carrier as contained in Sections 1 ofTitle Iand 201of TitleII of theRailway LaborAct.In view of the foregoing,we shall dismiss thepetition.ORDERIt is hereby ordered that the petition in Case37-RC-1874 be, and it hereby is, dismissed.